EXHIBIT 10.7

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into as
of November 1, 2004 (the “Closing Date”), by and between AAMES INVESTMENT
CORPORATION, INC., a Maryland corporation (the “Company”), and FRIEDMAN,
BILLINGS, RAMSEY GROUP, INC., a Virginia corporation (the “Investor”).

 

RECITALS

 

WHEREAS, the Company desires to issue and sell to the Investor, and the Investor
desires to purchase from the Company,              shares of common stock, par
value $0.01 per share, of the Company (the “Common Stock”), pursuant to a Stock
Purchase Agreement dated as of October     , 2004 between the Company and the
Investor (the “Purchase Agreement”).

 

WHEREAS, it is a condition precedent to the obligation of the Investor to close
the transactions contemplated by the Purchase Agreement that the Company execute
and deliver to the Investor this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1. Definitions. (a) As used in this Agreement, the following terms shall have
the meanings set forth below:

 

(i) “Affiliate,” of any specified Person means any other Person who directly, or
indirectly through one or more intermediaries, is in control of, is controlled
by, or is under common control with, such specified Person. For purposes of this
definition, control of a Person means the power, directly or indirectly, to
direct or cause the direction of the management and policies of such Person
whether by contract, securities ownership or otherwise; and the terms
“controlling” and “controlled” have the respective meanings correlative to the
foregoing.

 

(ii) “Agreement” means this Registration Rights Agreement, as the same may be
amended, supplemented or modified from time to time in accordance with the terms
hereof.

 

(iii) “Commission” means the Securities and Exchange Commission.

 

(iv) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission thereunder, or any similar successor
statute.



--------------------------------------------------------------------------------

(v) “Investors” means the Investor and any permitted transferee or assignee of
Registrable Securities who agrees to become bound by all of the terms and
provisions of this Agreement and the Purchase Agreement.

 

(vi) “Person” means any individual, partnership, corporation, limited liability
company, joint stock company, association, trust, unincorporated organization,
or a government agency or political subdivision thereof.

 

(vii) “Prospectus” means the prospectus (including any preliminary prospectus
and/or any final prospectus filed pursuant to Rule 424(b) under the Securities
Act and any prospectus that discloses information previously omitted from a
prospectus filed as part of an effective registration statement in reliance on
Rule 430A under the Securities Act) included in the Registration Statements, as
amended or supplemented by any prospectus supplement with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statements and by all other amendments and supplements to such
prospectus, including all material incorporated by reference in such prospectus
and all documents filed after the date of such prospectus by the Company under
the Exchange Act and incorporated by reference therein.

 

(viii) “Public Offering” means an offer registered with the Commission and the
appropriate state securities commissions by the Company of its Common Stock and
made pursuant to the Securities Act.

 

(ix) “Registrable Securities” means the shares of Common Stock purchased
pursuant to the Purchase Agreement; provided, however, a share of Common Stock
shall cease to be a Registrable Security for purposes of this Agreement when it
no longer is a Restricted Security.

 

(x) “Registration Expenses” means any and all expenses incident to performance
of or compliance with this Agreement, including without limitation: (i) all
Commission, stock exchange, NASD registration, listing and filing fees, (ii) all
fees and expenses incurred in connection with compliance with federal or state
securities or blue sky laws (including any registration, listing and filing fees
and reasonable fees and disbursements of counsel in connection with blue sky
qualification of any of the Registrable Shares and the preparation of a Blue Sky
Memorandum and compliance with the rules of the NASD), (iii) all expenses of
printing, delivering and distributing any Registration Statement, any
Prospectus, any amendments or supplements thereto, any certificates and other
documents relating to the performance of and compliance with this Agreement,
(iv) all fees and expenses incurred in connection with the listing of any of the
Registrable Securities on any securities exchange or The New York Stock Exchange
pursuant to Section 2 hereof, (v) the fees and disbursements of counsel for the
Company and of the independent public accountants (including, without
limitation, the expenses of any special audit and “cold comfort” letters
required by or incident to such performance) of the Company and (vi) any fees
and disbursements customarily paid by issuers or sellers of securities
(including the fees and expenses of any experts retained by the Company in
connection with any Registration Statement), provided, however, that
Registration Expenses shall exclude brokers’ commissions, selling discounts,
underwriter discounts and commissions and transfer taxes, if any, relating to
the sale or disposition of Registrable Securities by an Investor and the fees
and expenses of any counsel to the Investor.

 

 

-2-



--------------------------------------------------------------------------------

(xi) “Registration Rights and Governance Agreement” means that certain
Registration Rights and Governance Agreement dated as of November 1, 2004 by and
among the Company, Specialty Finance Partners and the other stockholders listed
on Schedule I thereto.

 

(xii) “Registration Statement” means any registration statement of the Company,
which covers any of the Registrable Securities pursuant to the provisions of
this Agreement, including the Prospectus, amendments and supplements to such
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference, if any, in such registration statement.

 

(xiii) “Restricted Security” means any share of Common Stock except any that (i)
have been registered pursuant to an effective registration statement under the
Securities Act and sold in a manner contemplated by the prospectus included in
such registration statement, (ii) have been transferred in compliance with the
resale provisions of Rule 144 under the Securities Act (or any successor
provision thereto) or is transferable pursuant to paragraph (k) of Rule 144
under the Securities Act (or any successor provision thereto), or (iii)
otherwise has been transferred and a new share of Common Stock not subject to
transfer restrictions under the Securities Act has been delivered by or on
behalf of the Company.

 

(xiv) “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the Commission thereunder, or any similar successor
statute.

 

(b) All capitalized terms used and not defined herein have the respective
meaning assigned to them in the Purchase Agreement.

 

2. Registration. (a) Filing and Effectiveness of Registration Statement.

 

(i) As soon as reasonably practicable after the 120-day anniversary of the date
the Company’s registration statement on Form S-11 (No. 333-113890) is declared
effective by the Commission (the “S-11 Effective Date”), and in no event later
than the 220-day anniversary of the S-11 Effective Date (the “Filing Deadline”),
the Company shall prepare and file with the Commission a Registration Statement
on Form S-3 under the Securities Act (or any successor thereto or any other
appropriate form under the Securities Act) relating to the offer and sale of the
Registrable Securities by the Investor and will promptly take all actions that
are necessary or advisable in connection with such registration, including
without limitation providing written responses to any comments made by the
Commission regarding such registration statement and filing any necessary
pre-effective amendments and all necessary exhibits thereto, and will use its
good faith best efforts to cause such Registration Statement to be declared
effective by the Commission as soon as possible after the initial filing and in
any event within 90 days after the date of the initial filing; provided,
however, that the Company shall be under no

 

 

-3-



--------------------------------------------------------------------------------

obligation to cause such Registration Statement to be declared effective prior
to the 181-day anniversary of the S-11 Effective Date. The Company will, subject
to customary blackout periods as necessary, use its commercially reasonable
efforts to keep such Registration Statement effective for the period beginning
on the date such Registration Statement becomes effective (the “Effectiveness
Date”) and terminating on the earlier of (x) the second anniversary of the
Effectiveness Date and (y) the date upon which all shares then held by the
Investor may be resold without restriction of any kind and without need for such
Registration Statement to be effective.

 

(ii) If the Company shall furnish to the Investor a certificate signed by the
Chief Executive Officer or the President of the Company stating that in the good
faith judgment of the Board of Directors it would be seriously detrimental to
the Company or its stockholders for a registration statement to be filed at such
time, then the Company’s obligation to use its good faith best efforts to
register, qualify or comply under this Section 2(a) shall be deferred for a
period not to exceed 90 days from the date of the Filing Deadline, provided,
however, that the Company may not utilize this right more than once.

 

(b) Piggyback Registration Rights. (i) At any time after the 120th day
anniversary of the S-11 Effective Date, if the Company proposes to register any
of its Common Stock or any other shares of common stock of the Company under the
Securities Act (other than a registration on Form S-8 or S-4 or any successor or
similar forms or a registration on any registration form which does not permit
secondary sales), whether or not for sale for its own account, it will each such
time, give prompt written notice at least 20 calendar days prior to the
anticipated filing date of the registration statement relating to such
registration to the Investor, which notice shall set forth such Investor’s
rights under this Section 2(b) and shall offer the Investor the opportunity to
include in such registration statement such number of Registrable Securities as
the Investor may request. Upon the written request of the Investor made within
15 calendar days of the post office date stamp on the notice from the Company
(which request shall specify the number of Registrable Securities intended to be
disposed of by such Investor), the Company will use its good faith best efforts
to effect the registration under the Securities Act of all Registrable
Securities that the Company has been so requested to register by the Investor,
to the extent requisite to permit the disposition of the Registrable Securities
to be so registered; provided, however, that (A) if such registration involves a
Public Offering, the Investors must sell their Registrable Securities to the
underwriters on the same terms and conditions as apply to the Company and (B)
if, at any time after giving written notice of its intention to register any
Registrable Securities pursuant to this Section 2(b) and prior to the effective
date of the registration statement filed in connection with such registration,
the Company shall determine for any reason not to register such Registrable
Securities, the Company shall give written notice to the Investor and,
thereupon, shall be relieved of its obligation to register any Registrable
Securities in connection with such registration.

 

(ii) If a registration pursuant to this Section 2(b) involves a Public Offering
and the managing underwriter thereof advises the Company that, in its view, the
number of shares of Common Stock, if any, or other shares of Common Stock that
the Company and the Investor intend to include in such registration exceeds the
largest number of shares of Common Stock (including any other shares of Common
Stock or warrants of

 

-4-



--------------------------------------------------------------------------------

the Company) that can be sold without having an adverse effect on such Public
Offering (the “Maximum Offering Size”), the Company will include in such
registration only that number of shares of Common Stock which does not exceed
the Maximum Offering Size, in the order of priorities set forth in Section
2(b)(ii) of the Registration Rights and Governance Agreement; provided, that for
purposes of applying the provisions of such section, the Investor shall be
deemed to be a “Holder” within the meaning of such agreement and the Registrable
Securities shall be deemed to be “Registrable Securities” within the meaning of
such agreement.

 

(iii) If as a result of the proration provisions of this Section 2(b), the
Investor is not entitled to include any such Registrable Securities in such
registration, such Investor may elect to withdraw its request to include any
Registrable Securities in such registration.

 

(iv) If the Investor decides not to include any of its Registrable Securities in
any Registration Statement thereafter filed by the Company, the Investor shall
nevertheless continue to have the right to include any Registrable Securities in
any subsequent Registration Statement (other than a registration on Form S-8 or
S-4 or any successor or similar forms or a registration on any registration form
which does not permit secondary sales) as may be filed by the Company with
respect to offerings of its securities.

 

(v) Notwithstanding the foregoing, the Company shall have no obligations under
this Section 2(b) hereof at any time that such Registrable Securities are the
subject of an effective registration statement.

 

3. Obligations of the Company. In connection with the registration of the
Registrable Securities, the Company shall use its good faith best efforts to:

 

(a) Prepare and file with the SEC a Registration Statement, within the relevant
time period specified in Section 2, on the appropriate form under the Securities
Act (as shall be selected by the Company), which Registration Statement (i)
shall be available for the sale of the Registrable Securities by the Investor,
(ii) shall comply as to form in all material respects with the requirements of
the applicable form and include or incorporate by reference all financial
statements required by the SEC to be filed therewith or incorporated by
reference therein, and (iii) shall comply in all respects with the requirements
of Regulation S-T under the Securities Act, and use commercially reasonable
efforts to cause such Registration Statement to become effective and remain
effective in accordance with Section 2 of this Agreement.

 

(b) Prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary under applicable law to keep
such Registration Statement effective for the applicable period; and cause each
Prospectus to be supplemented by any required prospectus supplement, and as so
supplemented to be filed pursuant to Rule 424 (or an similar provision then in
force) under the Securities Act and comply with the provisions of the Securities
Act, the Exchange Act and the rules and regulations thereunder applicable to
them with respect to the disposition of all securities covered by each
Registration Statement during the applicable period in accordance with the
intended method or methods of distribution by the Investor thereof (including
sales by any broker-dealer);

 

 

-5-



--------------------------------------------------------------------------------

(c) During such time as a Registration Statement is effective or such shorter
period that will terminate when all the Registrable Securities have been sold
(the “Registration Period”), comply with the provisions of the Securities Act
with respect to the Registrable Securities of the Company covered by the
Registration Statement until such time as all of such Registrable Securities
have been disposed of in accordance with the intended methods of disposition by
the Investor as set forth in the Prospectus forming part of the Registration
Statement;

 

(d) (i) Prior to the filing with the Commission of any Registration Statement
(including any amendments thereto) and the distribution or delivery of any
Prospectus (including any supplements thereto), provide draft copies thereof
(including a copy of the accountant’s consent letter to be included in the
filing) to the Investor and reflect in such documents all such comments as the
Investor reasonably may propose; and

 

(ii) Furnish to the Investor (A) promptly after the same is prepared and
publicly distributed, filed with the Commission, or received by the Company, one
copy of the Registration Statement, each Prospectus, and each amendment or
supplement thereto, and (B) such number of copies of the Prospectus and all
amendments and supplements thereto and such other documents, as the Investor may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by the Investor;

 

(e) (i) Register or qualify the Registrable Securities covered by a Registration
Statement under such securities or “blue sky” laws of all jurisdictions
requiring blue sky registration or qualification,

 

(ii) Prepare and file in such jurisdictions such amendments (including
post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof at all
times during the Registration Period,

 

(iii) Take all such other lawful actions as may be necessary to maintain such
registrations and qualifications in effect at all times during the Registration
Period, and

 

(iv) Take all such other lawful actions reasonably necessary or advisable to
qualify the Registrable Securities for sale in such jurisdictions; provided,
however, that the Company shall not be required in connection with any of its
obligations under this Section 3(e) to (A) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3(e), (B) subject itself to general taxation in any such jurisdiction or
(C) file a general consent to service of process in any such jurisdiction;

 

(f) As promptly as practicable after becoming aware of such event, notify the
Investor of the occurrence of any event, as a result of which the Prospectus
included in a Registration Statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein,

 

-6-



--------------------------------------------------------------------------------

in light of the circumstances under which they were made, not misleading, and
promptly prepare an amendment to a Registration Statement and supplement to the
Prospectus to correct such untrue statement or omission, and deliver a number of
copies of such supplement and amendment to the Investor as the Investor may
reasonably request;

 

(g) Notify the Investor (or, in the event of an underwritten offering, the
managing underwriters) of the issuance by the Commission of any stop order or
other suspension of the effectiveness of a Registration Statement on the date of
receipt of any such stop order or other suspension, and take all lawful action
to effect the withdrawal, rescission or removal of such stop order or other
suspension;

 

(h) Cause all the Registrable Securities covered by a Registration Statement to
be listed on the New York Stock Exchange or, if applicable, to be listed on such
other national securities exchange or included in such inter-dealer quotation
system of a registered national securities association as securities of the same
class or series issued by the Company are then listed or included;

 

(i) Maintain a transfer agent and registrar, which may be a single entity, for
the Registrable Securities not later than the effective date of the first
Registration Statement;

 

(j) Cooperate with the Investor to facilitate the timely preparation and
delivery of certificates for the Registrable Securities to be offered pursuant
to a Registration Statement and enable such certificates for the Registrable
Securities to be in such denominations or amounts, as the case may be, as the
Investor reasonably may request and registered in such names as the Investor may
request; and, within three business days after a registration statement which
includes Registrable Securities is declared effective by the Commission, deliver
and cause legal counsel selected by the Company to deliver to the transfer agent
for the Registrable Securities (with copies to the Investor an appropriate
instruction and, to the extent necessary, an opinion of such counsel); and

 

(k) Take all such other lawful actions reasonably necessary to expedite and
facilitate the disposition by the Investor of its Registrable Securities in
accordance with the intended methods therefor provided in the Prospectus which
are customary under the circumstances.

 

4. Obligations of the Investor. In connection with the registration of the
Registrable Securities, the Investor shall have the following obligations:

 

(a) It shall be a condition precedent to the obligations of the Company to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities that the Investor shall furnish to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as shall
be reasonably required to effect the registration of such Registrable Securities
and shall execute such documents in connection with such registration as the
Company may reasonably request. At least ten business days prior to the first
anticipated filing date of a Registration Statement, the Company shall notify
the Investor and its counsel, whether in-house or otherwise (“Counsel”), of the
information the Company requires from the Investor (the “Requested

 

-7-



--------------------------------------------------------------------------------

Information”). If at least four business days prior to the anticipated filing
date the Company has not received the Requested Information from the Investor or
its Counsel, then the Company shall send the Investor and its Counsel a reminder
of such information request. If at least two business days prior to the
anticipated filing date the Company still has not received the Requested
Information from the Investor or its Counsel, then the Company may file the
Registration Statement without including Registrable Securities of the Investor.
However, promptly upon receipt of the Requested Information, and at the
Investor’s expense, the Company shall file such amendment(s) to the Registration
Statement as may be necessary to include therein the Registrable Securities.

 

(b) The Investor by its acceptance of the Registrable Securities agrees to
cooperate with the Company in connection with the preparation and filing of such
Registration Statement hereunder, unless the Investor has notified the Company
in writing of its election to exclude all of its Registrable Securities from
such Registration Statement; the Company shall, on its part, ensure that Item
507 of Regulation S-K of the Securities Act (regarding information on the
selling security holders) be complied with in connection with its preparation
and filing of such Registration Statement hereunder;

 

(c) As promptly as practicable after becoming aware of such event, notify the
Company of the occurrence of any event, as a result of which the Prospectus
included in a Registration Statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and

 

(d) The Investor agrees that, upon receipt of any notice from the Company of the
occurrence of any event of the kind described in Section 3(f) or 3(g), it shall
immediately discontinue its disposition of Registrable Securities pursuant to a
Registration Statement covering such Registrable Securities until the Investor’s
receipt of the copies of the supplemented or amended Prospectus contemplated by
Section 3(f) and, if so directed by the Company, the Investor shall deliver to
the Company (at the expense of the Company) or destroy (and deliver to the
Company a certificate of destruction) all copies in the Investor’s possession,
of the Prospectus covering such Registrable Securities current at the time of
receipt of such notice.

 

5. Expenses of Registration. All Registration Expenses shall be paid by the
Company.

 

6. Indemnification and Contribution. (a) The Company shall indemnify and hold
harmless the Investor and each of its respective officers and directors and each
person who controls the Investor within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (each such person being
sometimes hereinafter referred to as an “Indemnified Person”) from and against
any losses, claims, damages or liabilities, joint or several, to which such
Indemnified Person may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon an untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement or an
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the

 

-8-



--------------------------------------------------------------------------------

circumstance in which they were made, not misleading, or arise out of or are
based upon an untrue statement or alleged untrue statement of a material fact
contained in any Prospectus or an omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; and the Company hereby agrees to reimburse such
Indemnified Person for all reasonable legal and other expenses incurred by them
in connection with investigating or defending any such action or claim as and
when such expenses are incurred; provided, however, that the Company shall not
be liable to any such Indemnified Person in any such case to the extent that any
such loss, claim, damage or liability arises out of or is based upon (i) an
untrue statement or alleged untrue statement made in, or an omission or alleged
omission from, such Registration Statement or Prospectus in reliance upon and in
conformity with written information furnished to the Company by such Indemnified
Person expressly for use therein or (ii) in the case of the occurrence of an
event of the type specified in Section 3(f), the use by the Indemnified Person
of an outdated or defective Prospectus after the Company has provided to such
Indemnified Person written notice that such Prospectus is outdated or defective.

 

(b) Indemnification by the Investor. The Investor agrees, as a consequence of
and upon the inclusion of any of its Registrable Securities in a Registration
Statement which facilitates the disposition of Registrable Securities, to (i)
indemnify and hold harmless the Company, its directors, its officers and each
person, if any, who controls the Company within the meaning of either Section 15
of the Securities Act or Section 20 of the Exchange Act, against any losses,
claims, damages or liabilities to which the Company or such other persons may
become subject, under the Securities Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon an untrue statement or alleged untrue statement of a material
fact contained in such Registration Statement or Prospectus or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
light of the circumstances under which they were made, in the case of the
Prospectus), not misleading, in each case to the extent, but only to the extent,
that such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with written information
furnished to the Company by the Investor expressly for use therein; provided,
however, that Investor shall not be liable under this Section 6(b) for any
amount in excess of the gross proceeds paid to such Investor in respect of
shares sold by it, and (ii) reimburse the Company for any legal or other
expenses incurred by the Company in connection with investigating or defending
any such action or claim as such expenses are incurred.

 

(c) Notice of Claims, etc. Promptly after receipt by a party seeking
indemnification pursuant to this Section 6 (an “Indemnified Party”) of written
notice of any investigation, claim, proceeding or other action in respect of
which indemnification is being sought (each, a “Claim”), the Indemnified Party
promptly shall notify the party against whom indemnification pursuant to this
Section 6 is being sought (the “Indemnifying Party”) of the commencement
thereof; but the omission to so notify the Indemnifying Party shall not relieve
it from any liability that it otherwise may have to the Indemnified Party,
except to the extent that the Indemnifying Party is materially prejudiced and
forfeits substantive rights and defenses by reason of such failure. In
connection with any Claim as to which both the Indemnifying Party and the
Indemnified Party are parties, the Indemnifying Party shall be entitled to
assume the

 

-9-



--------------------------------------------------------------------------------

defense thereof. Notwithstanding the assumption of the defense of any Claim by
the Indemnifying Party, the Indemnified Party shall have the right to employ
separate legal counsel and to participate in the defense of such Claim, and the
Indemnifying Party shall bear the reasonable fees, out-of-pocket costs and
expenses of such separate legal counsel to the Indemnified Party if (and only
if): (i) the Indemnifying Party shall have agreed to pay such fees, costs and
expenses, (ii) the Indemnified Party and the Indemnifying Party shall reasonably
have concluded that representation of the Indemnified Party by the Indemnifying
Party by the same legal counsel would not be appropriate due to actual or, as
reasonably determined by legal counsel to the Indemnified Party, potentially
differing interests between such parties in the conduct of the defense of such
Claim, or if there may be legal defenses available to the Indemnified Party that
are in addition to or disparate from those available to the Indemnifying Party,
or (iii) the Indemnifying Party shall have failed to employ legal counsel
reasonably satisfactory to the Indemnified Party within a reasonable period of
time after notice of the commencement of such Claim. If the Indemnified Party
employs separate legal counsel in circumstances other than as described in
clauses (i), (ii) or (iii) above, the fees, costs and expenses of such legal
counsel shall be borne exclusively by the Indemnified Party. Except as provided
above, the Indemnifying Party shall not, in connection with any Claim in the
same jurisdiction, be liable for the fees and expenses of more than one firm of
counsel for the Indemnified Party (together with appropriate local counsel). The
Indemnified Party shall not, without the prior written consent of the
Indemnifying Party (which consent shall not unreasonably be withheld), settle or
compromise any Claim or consent to the entry of any judgment that does not
include an unconditional release of the Indemnifying Party from all liabilities
with respect to such Claim or judgment.

 

(d) Contribution. If the indemnification provided for in this Section 6 is
unavailable to or insufficient to hold harmless an Indemnified Person under
subsection (a) or (b) above in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) referred to therein, then each
Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and the Indemnified Party in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative fault of such Indemnifying Party and
Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by
such Indemnifying Party or by such Indemnified Party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contribution pursuant to this Section 6(d) were determined by
pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in this Section 6(d). The
amount paid or payable by an Indemnified Party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
shall be deemed to include any legal or other fees or expenses reasonably
incurred by such Indemnified Party in connection with investigating or defending
any such action or claim. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The obligations of the Investor in this Section 6(d) to
contribute shall be several (in proportion to the percentage of Registrable
Securities registered or underwritten, as the case may be, by it) and not joint.

 

-10-



--------------------------------------------------------------------------------

(e) Notwithstanding any other provision of this Section 6, in no event shall the
Investor be required to undertake liability to any person under this Section 6
for any amounts in excess of the dollar amount of the gross proceeds to be
received by the Investor from the sale of its Registrable Securities pursuant to
any Registration Statement under which such Registrable Securities are to be
registered under the Securities Act.

 

(f) The obligations of the Company under this Section 6 shall be in addition to
any liability which the Company may otherwise have to any Indemnified Person,
and the obligations of any Indemnified Person under this Section 6 shall be in
addition to any liability which such Indemnified Person may otherwise have to
the Company. The remedies provided in this Section 6 are not exclusive and shall
not limit any rights or remedies which may otherwise be available to an
indemnified party at law or in equity.

 

7. Compliance with Exchange Act Reporting. The Company agrees to file with the
Commission in a timely manner all reports and other documents required to be
filed by the Company pursuant to Section 13 or 15(d) under the Exchange Act.

 

8. Assignment. The rights to have the Company register Registrable Securities
pursuant to this Agreement may be assigned or transferred to a maximum of 15
individuals or entities and only with the prior written consent of the Company,
and any such assignment or transfer without such consent shall be void and of no
effect. Notwithstanding the foregoing, such consent of the Company shall not be
required with respect to any assignment or transfer of Registrable Securities to
an Affiliate of Investor, including for this purpose if Investor is an
investment company, any fund or account advised by Investor’s investment adviser
or any Affiliate thereof. In the event of any such permitted assignment or
transfer by the Investor to any permitted transferee of all or any portion of
such Registrable Securities such transfer will be allowed only if: (a) the
Investor agrees in writing with the transferee or assignee to assign such
rights, and a copy of such agreement is furnished to the Company within a
reasonable time after such assignment, (b) the Company is, within a reasonable
time after such transfer or assignment, furnished with written notice of (i) the
name and address of such transferee or assignee and (ii) the securities with
respect to which such registration rights are being transferred or assigned, (c)
immediately following such transfer or assignment, the securities so transferred
or assigned to the transferee or assignee constitute Restricted Securities, (d)
at or before the time the Company received the written notice contemplated by
clause (b) of this sentence the transferee or assignee agrees in writing with
the Company to be bound by all of the provisions contained herein, and (e) the
Company is furnished with an opinion of counsel, which counsel and opinion shall
be reasonably satisfactory to the Company, to the effect that the permitted
assignment would be in compliance with the Securities Act and State Acts.

 

9. Amendment and Waiver. Any provision of this Agreement may be amended and the
observance thereof may be waived (either generally or in a particular instance
and either retroactively or prospectively), only with the written consent of the
Company and the Investor. Any amendment or waiver effected in accordance with
this Section 9 shall be binding upon the Investor and the Company.

 

-11-



--------------------------------------------------------------------------------

10. Miscellaneous. (a) If the Company (i) fails to file any Registration
Statement pursuant to Section 2(a) within the agreed time frame, (ii) fails to
cause any Registration Statement pursuant to Section 2(a) to become effective
within the agreed time frame, (iii) fails to keep any Registration Statement
pursuant to Section 2(a) current and effective for the agreed period of time, or
(iv) fails to provide the agreed piggy-back rights pursuant to Section 2(b),
then the Investor will be entitled as a remedy for any and all concurrent
breaches of this Agreement related to one or more concurrent such failures, to
liquidated and agreed upon damages payable on each Registrable Share for each
day of any such delay or failure, as the case may be. Such liquidated damages
shall be payable quarterly in arrears, provided that multiple penalties shall
not accrue for multiple defaults that overlap, in arrears within ten (10) days
of the end of each fiscal quarter and shall accrue at a daily rate of (i) 10% of
the initial purchase price per Registrable Share per annum during the first 90
days of the delay or failure and (ii) after the first 90 days of the delay or
failure, the rate will escalate by an additional 5% of the initial purchase
price per Registrable Share per annum.

 

(b) A person or entity shall be deemed to be a holder of Registrable Securities
whenever such person or entity owns of record such Registrable Securities. If
the Company receives conflicting instructions, notices or elections from two or
more persons or entities with respect to the same Registrable Securities, the
Company shall act upon the basis of instructions, notice or election received
from the registered owner of such Registrable Securities.

 

(c) Except as may be otherwise provided herein, any notice or other
communication or delivery required or permitted hereunder shall be in writing
and shall be delivered personally or sent by certified mail, postage prepaid, by
a nationally recognized overnight courier service or by facsimile as follows,
and shall be deemed given when actually received.

 

If to the Company, to:

 

Aames Investment Corporation

350 S. Grand Avenue, 43rd Floor

Los Angeles, California 90071

Attention: General Counsel

Fax: (323) 210-5026

 

With a copy to:

 

Mayer, Brown, Rowe & Maw LLP

350 S. Grand Avenue, 25th Floor

Los Angeles, California 90071

Attention: Kenneth E. Kohler, Esq.

Fax: (213) 625-0248

 

-12-



--------------------------------------------------------------------------------

If to the Investor, to:

 

Friedman, Billings, Ramsey & Co., Inc.,

1001 19th Street North,

Arlington, Virginia 22209

Attention:

Fax:

 

With a copy to:

 

Latham & Watkins LLP

650 Town Center Drive, 20th Floor

Costa Mesa, California 92626

Attention: William J. Cernius, Esq.

Fax: (714) 755-8290

 

The Company or the Investor may change the foregoing address by notice given
pursuant to this Section 10(c).

 

(d) Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

 

(e) This Agreement shall be governed by and interpreted in accordance with the
laws of the State of Maryland.

 

(f) The remedies provided in this Agreement are cumulative and not exclusive of
any remedies provided by law. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use good faith best efforts to find and employ an alternative means
to achieve the same or substantially the same result as that contemplated by
such term, provision, covenant or restriction. It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.

 

(g) The Company shall not enter into any agreement with respect to its
securities that is inconsistent with the rights granted to the holders of
Registrable Securities in this Agreement or otherwise conflicts with the
provisions hereof. Without limiting the generality of the foregoing, the Company
shall not grant to any person after the date hereof the right to request it to
register any of its securities under the Securities Act unless the rights so
granted are pari passu to the prior rights of the holders of Registrable
Securities set forth herein, and are not otherwise in conflict or inconsistent
with the provisions of this Agreement. The restrictions on the Company’s rights
to grant registration rights under this paragraph shall terminate on the date
all Registrable Securities have been registered pursuant to a Registration
Statement that has been declared effective by the Commission.

 

 

-13-



--------------------------------------------------------------------------------

(h) This Agreement and the Purchase Agreement constitute the entire agreement
among the parties hereto with respect to the subject matter hereof. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein. This Agreement and the Purchase Agreement supersede all
prior agreements and undertakings among the parties hereto with respect to the
subject matter hereof.

 

(i) Subject to the requirements of Section 8 hereof, this Agreement shall inure
to the benefit of and be binding upon the successors and assigns of each of the
parties hereto.

 

(j) All pronouns and any variations thereof refer to the masculine, feminine or
neuter, singular or plural, as the context may require.

 

(k) The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning thereof.

 

(l) From and after the date of this Agreement, upon the request of the Investor
or the Company, the Company and the Investor shall execute and deliver such
instruments, documents or other writings as may be reasonably necessary or
desirable to confirm and carry out and to effectuate fully the intent and
purposes of this Agreement.

 

(m) This Agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. Signatures delivered by facsimile shall be
deemed to be original signatures.

 

[Signature Page Follows]

 

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

COMPANY:

 

AAMES INVESTMENT CORPORATION,

    a Maryland corporation

By:   /S/    A. JAY MEYERSON    

Name:  A Jay Meyerson

   

Title:  Chief Executive Officer

 

 

INVESTOR:

 

FRIEDMAN, BILLINGS, RAMSEY GROUP, INC.,

    a Virginia corporation

By:   /S/    EDWARD M. WHEELER    

Name:  Edward M. Wheeler

   

Title:  Managing Director, Merchant Banking

 

: